 In the Matter ofTHE WALLINGFORD STEEL COMPANYandUNITED STEEL-WORKERS OF AMERICA (C. I.0.)Case No. C-2707 (I-C-2212).-Decided November 5, 1943 'DECISIONANDORDER.On August 17, 1943, the Trial Examiner issued his Intermediate Re-port in the above-entitled. proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a brief in support of its exceptions,and re-quested permission to present oral argument before the Board.OnOctober 6, 1943, the respondent filed with the Board an addition toone of its exceptions,, to which were attached copies of two letters froma Field Examiner of the Board to the respondent, and a copy of aletter from a Regional Director to the respondent.We have treatedthe "addition to exception" and, the attached letters as a motion tosupplement the record.Examination of the record shows that a copyof the attached letter from the Regional Director has already beenadmitted into evidence at the hearing.The motion of the respondentto supplement the record is therefore granted only as to the copies ofthe letters from the Field Examiner, which are hereby ordered madea part of the record.On October 14, 1943, pursuant to notice servedupon all the parties, a hearing for the purpose of oralargument washeld before the Board at Washington, D. C.The Board has reviewedthe rulings made by the Trial Examiner at the hearing and finds thatno prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the respondent'sexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations made by theTrial Examiner, with the exceptions noted below.In discrediting the testimony of Foreman Stanley Uliasz, the TrialExaminer cites two instances of contradictions contained in his testi-mony.One such instance has reference to Uliasz's first testifying53 N. L. R. B., No. 72.404 THE WALLINGFORD STEEL COMPANY.405that he had seen"some,"employees wearing C. I. O. buttons, and there-after testifying that Romanski was theonlyone he, had seen wearing abutton.We do not believe that this apparent contradiction of itselfaffords any basis for discrediting Uliasz.Uliasz did state that he hadseen "some" employees wearing C. I. O. buttons.On further question-ing, however, he added that Romanski was the only person he couldrememberdoing so.Thereafter, in reply to the leading question, "Andthe only one you saw wearing a C. I. O. button was Romanski," Uliaszanswered, "Yes."While we do not think that Uliasz's testimony inthis respect can fairly be said to be contradictory, we neverthelessagree with the Trial Examiner in crediting the testimony of Romanskiand Basarab over that of Uliasz.In disposing of the respondent's contentions as to the dischargeof Corriveau, the Trial Examiner states that Grinold "admitted thatCorriveau's `discrepancy in production' in February was not seriousenough to warrant discharge."This admission should be qualifiedby the addition after the word "discharge," of the words "in Feb-ruary."In other words, it was Grinold's position that Corriveau wascomparatively new at his work, and that his inefficiency in Februarywas therefore not sufficient to warrant his dischargeat that time.The Trial Examiner also sets forth the following excerpt fromGrinold's testimony as "revealing as to [his] confused state of mindand the unreliability of his testimony :"Q. How long had Corriveau been rolling?A. I don't know, but I know he had been one of ourold rollers.Q. There had not been any complaint about his work?A. Not serious.He was a fairlynew man.The respondent, in its exceptions and brief, suggests that this correctlyquoted portion of the record embodies an error made in the transcrip-tion of Grinold's testimony, and that the phrase "old rollers" shouldbe "cold rollers," a job classification in use at the plant.We are per-suaded that it is probable that Grinold did refer to Corriveau as a"cold roller" and not as an "old roller," and that the excerpt quotedfrom the record cannot therefore be used to demonstrate that Grinold'stestimony was confused and unreliable.The respondent, in its exceptions and brief, also suggests that an-other error of transcription in the record has been carried over intothe Intermediate Report in the Trial Examiner's discussion of therespondent's contention that Giret was discharged for his "entirelypoor attitude."The Trial Examiner notes that Grinold first testifiedthat he had "known Giret for a good many years," and subsequentlytestified contradictorily that "Giret was a `new man,' and that lieseldom saw him." The respondent suggests that Grinold actuallytestified that Giret wasa hhight man,not that he was a new man, in 406DECISIONS OF' NATIONALLABOR RELATIONS BOARDwhich case there would be no contradiction.The record is clear thatGiret worked on the night shift, and the term "night man" fits readilyinto the context in which the words "new man" appear in the record.Moreover, while "night" would hardly be mistaken for "new" whenspoken, nevertheless the shorthand symbols for the two words aresufficiently similar so that if written hastily one could be mistakenfor the other.Under the circumstances, we shall accept the suggestedcorrection of the record in this respect.Despite the above two cor-rections of Grinold's testimony as it appears in the record, we areconvinced that there still remain substantial grounds for discreditinghis testimony as to the reasons for the discharges of Corriveau andGiret, and we sustain the Trial Examiner in that respect.ORDERUpon the basis of the above findings of fact and the entire recordin the case, and pursuant to Section 10 (c) of the National Labor Re-lations Act, the National Labor Relations Board hereby orders thatthe respondent, The Wallingford Steel Company, Wallingford, Con-necticut, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America(C. I. 0.), or in any other labor organization of its employees, bydischarging any of its employees or in any other manner discriminatingin regard to their hire or tenure of employment, or any term or con-dition of their employment ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization; to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Joseph Corriveau, Stephen Giret, and the employeeslisted in Appendix A hereto, immediate and full reinstatement totheir former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges, in the manner setforth in the section entitled "The remedy" in the Intermediate Report,and place those employees for whom employment is not immediatelyavailable upon a preferential list and thereafter offer them employ-ment as it becomes available, in the manner set forth in said section;(b)Make whole Joseph Corriveau, Stephen °Giret, and the em-ployees listed in Appendix A hereto, for any loss of pay they have THE WALLINGFORD STEEL COMPANY407suffered because of the respondent's discrimination against. them, bypayment to each of them of a sum of money equal to the amount whichhe would normally have earned as wages during the period from thedate of the respondent's discrimination against him to the date of therespondent's offer of reinstatement, or of his placementon a preferential list, as the case may be, and in the manner set forth in the sectionentitled "The remedy" in the Intermediate Report, less his net earn-ings during such period;(c)Post immediately in conspicuous places throughout its Wall-ingford plant, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stat-ing: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b) ofthisOrder; (2) that it will take the affirmative action set forth inparagraphs 2 (a) and (b) of this Order; and (3) that its employeesare free to become and remain members of United Steelworkers ofAmerica (C. I. 0.), and that the respondent will not discriminateagainst any employee because of membership. in or activity on behalfof said organization;(d)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.MR. GERARD D. Ram Y took no part in the consideration of the aboveDecision and Order.APPENDIX AAnderson,GustaveDrum, Chas. F.Melillo, MichaelAustin, HenryFesta, JosephMihovitz, Jos.Bakanas, J.Foucault, PaulNagy, JuliusBakanas, J. Jr.Gavette, RussellNaszcywiec,StanleyBalou,JosephGayer, Chas.Palmer, FrankBasarab, JohnGelt, FrankPare, JeanBrassil,MichaelGelt, J.Petros,WalterBrow, L. M.Gelt, M.Polnar,WalterCarlson,BertilGermain,RolandPopovich, S.Charnysh, JohnHanisko,SamuelPrizzi, PeterCharnysh,MauriceHorvath, L.Rabito, JohnCichowski,JosephHuey, Chas.Romanski,EdwardCitak, JohnKaraly, JohnRoy, DelphisCorllio,AntonioKurcaba, Jos.Rumi, EugeneCorriveau, LeoLenart, JohnRumi, LacyCzaga,LouisMagyar, J.Setterstrom, Oscar 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDSimon, J.Urban, JohnZalanka, RaySittnick, EdwardValentine, TonyZieminski, Chas.StankevitzJWellsTheron AZieminskioldLeo,.,.%,pStewart, MiltonYacek, WalterSzymanski, WalterYasket, FrankINTERMEDIATE REPORTMr. Robert E. Greene,for the Board.'Mr. Martin E. Gormley,of New Haven, Conn., andMr. Francis R. Danaher,of Meriden, Conn., for the respondent.Grant & Angoff, by Mr. Samuel E. Angoff,of Boston, Mass.; andMr. Frank L.Trainor,ofWorcester, Mass., for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on June 29, 1943, by United Steelworkers ofAmerica (C. I. 0.), herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the First Region, (Boston,Massachusetts) issued its complaint dated June 29, 1943, against The Walling-ford Steel Company, Wallingford, Connecticut, herein called the respondent,allegingthat therespondenthad engaged in and was epgaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice of hearingthereon, were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint, as amended duringthe hearing, alleged in substance: (1) that on or about May 2, 1941, the respond-ent discharged Joseph Corriveau and Stephen Giret because they had joined-and assisted the Union; (2) that on or about September 18, 1941, certain em-ployees of the respondent went on strike; (3) that on or about September 30,1941, the respondent discharged, and at all times thereafter refused to reinstateto their former or substantially -equivalent positions, 61 named employees,''The employees so allegedto havebeen discriminated against are the following :Anderson,GustaveGelt,FrankRahito, JohnAustin, Henry-Gelt, J.Romanski,EdwardBakanas, J.Gelt,M.Roy, DeiphisBakanas, J.Jr.Germain,RolandRumi, EugeneBalou, JosephHanisko, SamuelRumi, LacyBasarab,JohnHorvath,L.Setterstrom, OscarBrassil,MichaelIIuey,Chas.Simon, J.Brow,L. M.-Karaly,JohnSittnick,EdwardCarlson, BertilKurcaba, Jos.Stankevitz, J.Cbarnyah,JohnLenart,JohnStewart,MiltonCharnyah,MauriceMagyar,J.Szymanski,WalterCichowski,JosephMelillo,MichaelUrban, JohnCitak,John'Mihovitz,Joe.Valentine, TonyCorlllo, AntonioNagy, JuliusWells, Theron A.Corriveau,Leo-Naszcywiec,Stanley'Yacek,WalterCzaja, LouisPalmer, FrankYasket, FrankDrum,Chas., F.Pare, JeanZalanka, RayFesta, JosephPetros,Walter_ .Zieminski, Chas.Foucault,PaulPolnar,WalterZieminski,LeopoldGavette, RussellPopovich, S.Gayer,Chas.Prizzi,Peter-It was stipulatedby the partiesthat all of these personswere employees of therespondentat the time of the strike on September 18, 1941, and that all of them went on strike onthat date. THE WALLINGFORD STEEL COMPANY409because they bad joined and assisted the Union and engaged in concertedactivitieswith other employees of the respondent for their mutual aid andprotection, and because they went on strike; (4) that from about August 1,1940, the respondent, by its officers and agents, and more particularly by E. B.Cleborne, its president,W. H. Grinold, works manager, Albert Thomas, super-intendent,Arthur Habershon, assistant superintendent, and Foremen LouisFoucault, Stanley Uliasz, Lawrence Gingras and Raymond Gianotti,2 has threat-ened its employees with discharge and other disciplinary measures, if theyjoined or assisted the Union ; questioned them in regard to their union affiliation ;made derogatory statements about the Union and the Union leaders, andthreatened the latter with physical violence; and threatened to close the plantrather than recognize the Union; and (5) that the respondent by the fore-going acts interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Pursuant to notice, a hearing was held on July 12, 13, 14, 15 and 16, 1943,atWallingford, Connecticut, beforeW. P. Webb, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board, the respondent and theUnion were represented by counsel and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During the hearing, the respondent filed its answer, in which it admittedcertain allegations of the complaint in respect to its business, and that it haddischarged Joseph Corriveau and Stephen Giret on or about May 2, 1941, butdenied all material averments relating to the unfair labor practices.During the course of the hearing, counsel for the Board moved to amend thecomplaint by striking the name of Walter Lanzour from it. The motion wasgranted by the Trial Examiner without objection.A motion by Board's counsel, made at the conclusion of the hearing, to conformthe pleadings to the proof in respect to names and dates, and other matters notrelated to the fundamental issues, was granted by the Trial Examiner withoutobjection.'The opportunity to make oral argument before the Trial Examiner at theclose of the hearing, and to file briefs with the Trial Examiner, was waivedby the parties.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT aThe respondent, The Wallingford Steel Company, is a Connecticut corporation,having its principal office and place of business at Wallingford, Connecticut.It is engaged in the manufacture, sale and distribution of cold rolled, high car-bon, and stainless strip steel.The principal raw materials used at the plantare hot rolled carbon steel and hot rolled stainless steel.The respondent nor-mally purchases, semi-annually, approximately 40,438,934 pounds of hot rolledsteel and 1,847,651 pounds of stainless steel from points outside of Connecticut.'Approximately 25 percent of all finished products, which,amounts to approxi-2 The respondent admitted that E B. Cleborne was president of the respondent, W. H.Grinold, works manager and assistant secretary,Albert Thomas, superintendent,ArthurHabershon—assistant superintendent,and that Louis Foucault,Stanley UllAsz, LawrenceGingras, and Raymond Glanotti,were foremen at all times material herein.aThe findings of fact in this section are based upon a stipulation entered into by counselfor the Board and for the respondent.These amounts are about 90 percent of the respondent's total purchases.6 410DECISIONS OF NATIONALLABOR RELATIONS BOARDmately $654;000 in value, is sold and distributed semi-annually to points outsideof Connecticut.The respondent admits, for the purpose of this proceeding, thatit is subject to the jurisdiction of the Board.The respondent normally employsabout 250 persons in the plant.II,THE ORGANIZATIONS INVOLVEDUnited Steelworkers of Americas is a labor organization affiliated with theCongress of Industrial Organizations. It admits to membership employees ofthe respondent.Wallingford Independent SteelWorkers Association, hereincalled the Independent, is an unaffiliated labor organization, admitting tomembership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Events leading up to the strike of September 19411.Formation of the labor organizations involvedIn July 1940 Frank Trainor, field representative of the Union, went to Wal-lingford at the request of certain employees of the respondent to organize themand establish a local union in the plant.At that time the employees were un-organized.Leaflets were distributed at the plant and management admittedlybecame aware of the organizational drive.The first Union meeting was held onAugust 17, when about 25 of the respondent's employees signed application cardsfor membership in the Union.At this meeting, a volunteer organizing committeewas selected, which included as members Joseph Corriveau and Stephen Giret,whose discharges are discussed below, and Gustave Anderson who, together withothers, was refused reinstatement after the strike of September 1941, also de-scribed below.Thereafter, Union meetings were held frequently and leafletswere distributed inviting employees to attend.About the middle of September,Local 2242 was set rip and chartered by the Union, and officers were elected.'Soon after the Union local was established, an organization known as theMutual Benefit Union was started in the plant. At its second meeting, however.itwas dissolved, and its members joined the Union.A few days later the Independent was formed in the plant.2.Coercive remarks and interference by management and foremenThe day after the first Union meeting, while on a bus trip with a number ofemployees, Foreman Stanley Uliasz told employee Edward Romanski that hehad heard about the meeting, inquired if he had been present, declared that heknew who had started "that business" and asserted that the "fellows won't getno place down there on it.,, ° At about the same time Uliasz told employee Basarabthat he had better not join the Union or he would be laid off in slack periods.'Shortly before the first Union meeting Foreman Louis Foucault told his brother,employee Paul Foucault, that any employee who attended it was foolish, becauseFormerly known as Steel Workers Organizing Committee.(C. I. O.)Giret was elected as guide.7 This finding is based upon the credible testimony of Romanski.Uliasz admitted havinggone on the trip, but denied having said anything against the C. I. 0. The undersigneddoes not accept the denial as true ; the foreman at first denied having heard any talk in theplant, about the Union and then admitted that he had.He testified that he had seen"some" employees wearing C. I. 0. buttons,but later said that the only one he saw wearingone was Romanski...8 Uliasz denied having said anything to Basarab about the Union.The undersigned doesnot accept the denial as true for reasons set forth in the footnote immediately above. THE, WALLINGFORD STEEL COMPANY411The' foreman further declared that 'Cleborne would never deal with the Unionwhich was "all a bunch of Communists." 9During working hours on August 16 the same foreman told his brother-iii-law,Joseph Corriveau, whose discharge is described below, that the C. I. O. was "nogood,"' "communistic," and "led by Russians."When the employee indicateda' different opinion, Foucault called Foreman Gianotti to them, who told Cdr'riveau that on one occasion he had been thrown out of a union after paying inwho assisted the Union would be discharged, and that it would be easy to make itappear-that such dismissals were for reasons other than Union activity io"A about the same'tiine, Foreman Foucault approached employee Bert Carlson,looked at the latter's C. I. O. button, and declared, "So you are a member of theparty, too." -When Carlson asked what he meant, the foreman replied, "TheCommunist party." 11Upon his return:home from the'second Union meeting Corriveau was informedby his wife that,-while visiting her mother, Foreman Foucault had told her andothers that Corriveau would be fired as a result of joining the C. I. O. She wasdistraught, and Corriveau proceeded at oncei to the home of his mother-in=law,called the'foreman''out to his car, and asked him to "repair the damage" he haddone.' Foucault, however, insisted that the employee would be fired and, asthe foreman admitted, told Corriveau to "go to hell."After Corriveau left thehouse, the foreman told his brother Paul that Corriveau would be fired anyway."As a result of the foreman's threat;- Corriveau withdrew his Union applicationcard.',`ICorriveau informed Trainor of the pressure brought to bear upon him, andthe Union representative' arranged for a conference with managementAt thisconference,with both Corriveau and the foreman present, Trainor protestedthat such action interfered with organization of the Union.Cleborne declaredthat Foucault's conduct was not with the approval or consent of management,and, the conference' ended with Cleborne's assurance to Trainor that such activi-ties "would not be' tolerated in the future.13Corriveau thereafter rejoined theUnion.Atioukh Cleborne testified that he issued instructions to all foremen to main-tain a hands-off policy toward labor organizations, credible evidence establishesthat Foreman Foucault and other management representatives continued theircampaign of interference.Foreman Foucault told his brother Paul that anIndependent 'organizationas 'to be formed, advised him to join, and namedemployees who were to lead it as officers.Later events corroborated the fore-man's claim to advance knowledge.16 -Paul Foucault followed his brother's advice'The above testimony is'based upon the credible testimony of Paul Foucault.The fore-man testified that he had'never made statements to his brother hostile to the Union, butdid riot deny the specific- remark attributed to him.10'The above finding is based upon the,credible testimony of Corriveau.Neither Foucaultnor Glanotti denied the specific remarks attributed to them by the employee."Foreman Foucault did not deny having made'the remark attributed to him by Carlson,upon whose credible testimony the finding rests 'u The findings as to the above-described incident rest upon the credible testimony of PaulFoucault and Corriveau,as well as upon admissions by the foreman that the dispute aroseand that he had told Corriveau to "go to hell."The Trial Examiner does not credit theforeman's denial'that-he discussedthe C.I.0 with, Corriveau that evening.33The findings as to this conference rest mainly upon the testimony of Trainor,which issubstantiated in major respectsby that ofCleborne,Corriveau and the foreman.14These findings are based upon the credible testimony of the employee.The foreman wasnot questioned about the specific incident,but denied having ever tried to influence hisbrother one way or the other, a conclusionwhich theundersigneddoes not accept as true. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDand joined the Independent.Thereafter, however, the employee also joined theUnion and upon the foreman's urging informed Grinold of his action.Grinoldcalled the employee to his office, where Cleborne was also present.Paul Foucaultexplained to these officials that he had joined the Union because he was, theonly one on the night shift not a member, and because some of the "boys" wouldnot talk to him. The officials asked who had signed him tip, and he namedGiret and one other.As to,his having joined the C. I. O. Cleborne said, "It isall right, we know where your heart is, anyway," and added, "If there is any-thing you think we should know, tell your brother [the foreman]" or the, head ofthe Independent.'Thereafter Foreman Foucault asked his brother on several occasions whetheror not certain employees had joined'the Union.16 At.a Christmas party held atthe home of Superintendent Albert Thomas, the latter told Paul Foucault that,the employees were foolish to join the Union and that they were thereby beingunfair to him.He further asked the employee to keep him informed of any"trouble brewing," by leaving a note for him at an office outside the plant.Thereafter, and over a long period, Paul Foucault left notes for him as in-structed, or wrote letters to the superintendent, informing him of Union ac-tivities.'Soon after Anthony Valentine was hired in September 1940, according to hisuncontradicted testimony, Cleborne called him and another employee. to hisoffice, asked how they liked their jobs, and told them that if they had anytrouble to see him or the secretary of the Independent, but not to "bother withthose other fellows."Valentine also testified that the only other group thenin the plant was the C. I. O. The undersigned finds that by his remarksCleborne plainly warned the new employees to keep away from the Union.Sometime in November 1940 employee Romanski, then a Union steward, andother employees conferred with Thomas concerning certain discharges whichhad previously occurred.Thomas told them he would "quit his job" beforerecognizing any grievance committee of the Union."As described below, an election was held at the respondent's plant in March1941.Shortly before the election Thomas told employee Lacy Rumi, "You15 The findings as to Paul Foucault's interview with Cleborne and Grinold rest upon theemployee's credible testimonyGrinold admitted the occasion and the substance of theinterview, but stated that he did not recall whether or not Cleborne was present. Clebornetestified, "I have no recollection of any such meeting, not the slightest.Iwould not say Ididn't."16This finding rests upon the employee's credible testimony.The foreman simply deniedhaving discussed the C. I. 0. with his brother, a general denial which the undersigned doesnot accept as true.17These findings are based upon the employee's credible testimony.The superintendentadmitted that Paul Foucault had visitedhishome and that lie had received several notesfrom him.He declared, however, that he could not recall the text of the notesHe deniedhaving said anything to the employee hostile to the Union, a denial which the undersigneddoes not accept as true. Foucault admitted having "played both ends against the middle,"in his dealings between management and the Union, but explained that he haddone sobecause, while he believed in the Union, he was afraid of being fired. In view of the openthreats against his brother-in-law, and his subsequent discharge, the undersigned acceptshis explanation as reasonable.Furthermore, since the employee's conduct was instigatedby the foreman, the president, the works manager and the superintendent, the undersignedis unable to find that his conduct in any way detracts from his credibility as a witness.11Thomas did not contradict the testimony of Ronianski,uponwhich the finding is basedThe superintendent admitted many complaints had been brought to him by Union com-mittees, and that he could not "ratify any question they asked." THE WALLINGFORD STEEL COMPANY413fellows are goddam fools for joining the C. I. 0., you don't know what you aregetting into." 1BAlso before the election Foreman Foucault told employee Michael Melillo thatCleburne would close the plant before he would have the "God damn C. I. 0."in there"'At about the same time the foreman asked his brother Paul for alist of employees who had attended a recent Union meeting."Before the election Foreman Lawrence Gingras told employee Delphis Roythat the Union was "no good" and that it was a "bunch of Communists." Onthe day of the election lie told the same employee that the Union was "no good"and would lose .21Following the election Foreman Raymond Gianotti asked Paul Foucault ifa certain employee was a Union member, and why he, himself, was wearing aUnion button.When Paul replied that he was probably wearing it as a joke,the foreman informed him that he had been instructed by Grinold to countthe buttons, and that he had better remove the one he was wearingIn June 1941, Foreman Uliasz asked employee Romanski if he still belongedto the C. I. 0., and when the employee replied that lie did, the foreman askedif he had joined the Independent?`The undersigned concludes and finds that by the above-described conductand remarks of management officials and foremen the respondent has interferedwith, restrained and coerced its employees in the exercise of rights guaranteedto them by Section 7 of the Act.3.The consent election on March 7, 1941On January 30, 1941, the Union filed charges against the respondent, allegingthat the Independent was company-dominated.Conferences were thereafter heldand all of the parties finally agreed to a consent election.The Union then with-drew its charges.An election was held in the plant on March 7 under the direc-tion of the Regional Director.On March 11 the Regional Director issued herreport, stating that of a total of 250 ballots,/135 had been cast for the Independ-ent, 109 for the Union, and 6 for neither.30Thomas denied the remark attributed to him by Ruini, whose testimony the undersignedaccepts as true.As found above, Thomas had openly expressed hostility toward the Unionon other occasions.20The finding rests upon Melillo's credible testimony.The foreman's general denial ofever having made anti-Union remarks has previously been found by the.undersigned to beuntrue.21 The foreman tsas not questioned as to this incident.As found heretofore, the under-signed placed no credence in his general denial of ever having discussed the C. I. 0. withhis brother.22 These findings are based upon the employee's credible testimony.Gingras denied evertalking to Roy about the C. I. 0 In view of the established facts that other foremen, thesuperintendent, the works manager and even the president had previously made anti-Unionstatements to employees, the undersigned does not accept Gingras' denial as true.23The finding rests upon the employee's testimony: The foreman admitted that lie"would not be surprised" if he had discussed the C. I. 0. with Paul, and that be had norecollection of any specific conversation with him.24 This finding is based upon the credible testimony of Romanski.As found heretofore,the Trial Examiner does not credit the foreman's general denial that lie ever said anythingabout the C. I. 0. to Romanski or other employees.559015-44--vol. 53-28 414IYECIS'I0NIS OF NATIONAL LABOR -RELATIONS BOARD4.Thedischargesof Joseph Corriveauand StephenGiret onMay 2, 1941(a) ' Events leading up to the dischargesThe complaint alleges and the answer denies that employees Corriveau.andGiret were discharged by the respondent because they had joined and assistedthe, Union.,No affirmative allegation as to its reasons for the discharges iscontained in the answer.,Bothemployees were discharged on,,May 2, 1941.At that time Corriveauhad been employed about 47/2 years, Giret for about 10 years.As found above, both Corriveau and Giret served on the first organizing com-mittee ofthe Union,and the latter was elected as Guide. Corriveau,as notedabove, was repeatedly subjected to coercion on the part of Foreman Foucault,withdrew from the Union and later,rejoined.It has likewise been found thatCorriveau's grievance was broughtto theattention of both Cleborne and Grinold.of Corriveau's Union membership,aud activity.25Giret worked on the third shift, and was under the supervision of Nigilt Su-perintendent Thomas.Thomas, admitted,at the hearing that he had had a"lot of trouble"with the Union,and that Giret and other Union officers frequentlymade "certain demands,"Shortly before the election in March,Giret and twoother Union officers were called into the superintendent's office,where Thomastold them they"were going about this Union the wrong way,"according toGiret's undisputed testimony.The evidence shows, and the undersigned finds,that the respondent knew of Giret's leadership in the Union.In November 1940, after that confeience at which protest'was made about Fore-man Foucaiilt's anti-Union conduct,' Corriveau was' called to' Grinold's office andtold by the works manager,according to the employee's' undisputed testimony, "Youare going to'get fired;you get the hell out of here; you will never get a job inthe State of'Connecticut. . .-I'll fiielyou:"'Cbrriveau asked what he had donewrong:'Grinold replied, "I can't'tell you ; I can't tell you." ' Later the same day,at the employee'smachine,Grinold told Corriveau,"`we' will find a way to fireyou."At about the same time Corriveau began to receive numerous complaintabout his work, which was that of a roller. As Corriveau expressed it, "theyraise holy hell with me," and he was told that he had made mistakes or had notproperly rolled his steel.'A few days before Corriveau was discharged,-'Thomastold Paul Foucault that Corriveau was a"God damn fool" for joining the' Union;and that he would get rid of the"son of,a bitch"ifwas,the last thing he did." "Corriveau was, discharged by Thomas on May 2,,1941.The superintendent toldhim that he was being dismissed because his work was"no good."When the'employee'ventu'red his belief'that the real reason was his, Union membership,the superintendent declared,"I am sorry I got to fire you.I got orders to fireyou.,,Within'an hour after Corriveau's'discharge^Foreman, Gianotti told Paul Fou-cault :.d see they finally got rid of your brother.It is, too bad.He was'a"damn good workerWe will,have to go'-a long ways to' find one'like hini;25Grinold testified:"Iwould assume definitelythathe was a C I.0.man due to themeeting that was arranged with Mr. Trainor and myself that night It was plain thenthat Corriveau was a C. I 0 man "26The testimony of Paul Foucault on this incident,upon which the finding is based, wasnot contradicted.27The finding as to Thomas'remark at the time of Corriveau's discharge is based uponthe employee's undisputed testimony. THE WALLINGFORD STEEL COMPANY415as strong as a horse, a good worker, never loses a minute.On theother 'hand, I'am 'glad because . . . I don't see how the poor fellowcould stand being picked at all the time . . . If they want to get ridof a' fellow why not get rid of him right away instead of picking at him asthey, did for two or three weeks.".Soon after the election in March, Thomas began to complain to Giret that hiswork was not "up to production," and transferred the employee from his regularjob as a cutting machine operator to that of running the scrap machine, at areduced wage.'Being classified as a' "general all-around man,"- capable ofoperating many different' machines, Giret had frequently been shifted from onejob to another during the 10 years of big employment, but never before had hesuffered loss'of pay as a result of such transfer.On May, 2, the same day Corriveau was discharged, Giret was called, to theoffice and was laid off by Thomas, who told him there was no work for him. Thesuperintendent suggested that he seek work at another mill in a nearby citywhere there was a C. I. O. union "operating," and that if he would go there hewould give him ..a good recommendation,-or would give him an even betterrecommendation if he would go out of the State of Connecticut.When Giretprotested,that he was not looking for another job, Thomas replied, "I am notsaying, anything about your work."' At the hearing Thomas admitted thatalthough, work was resumed on the scrap machine after Giret's "lay off," he hasnever been recalled.(b) The respondent's contentions as to the discharges of Corriveau and Giret;'the testimony and its merits(1.)As to Corriveau''Griiiold testified that Corriveau was discharged "for poor work and ineffi-eieney." 11Iiisupport of his statement that Corriveau's work was "not up tostandard," Grinold read into the record certain data prepared by his accountingdepartment which purported to show that on four different days, in Januaryand February, 1941, Corriveau's comparative "efficiency" was lower than thatof another operation 'of a mill similar to that operated by Corriveau.He offeredno 'similar data for 'the last 2 months of Corriveau's employment, and admittedthat without 'records he was unable to testify as to the employee's productionefficiency during that period.He' further testified that he believed the datafor January and February "seemed to be enough" to offer at 'the hearing, al-though' he' admitted that Corriveau's "discrepancy' in production" in Februarywas not serious enough to warrant discharge. In view of Grinold's admissions,the failure of the respondent to offer more than unauthenticated and selecteddata, and 'the unconvincing testimony of Grinold with respect to the 4 days' datathat he'did offer; the 'undersigned finds his'testimony on this point to be whollyunreliable.Also during' his testimony, Grinold' referred to certain memoranda whichhe stated had been received from an assistant superintendent who died beforethe Nearing.'The works manager testified that these memoranda containednotations of Corriveau's "poor work."One such memorandum, however, " he ad-mitted 'was undated, and he further admitted that he could not prove that any28 The findings as to Glanotti's remarks concerning Corriveau are based upon Foucault'scredible testimony.,The undersigned does not accept as true the foreman's general denialthat ',`I never discussed any man with another man."20Giret's testimony is undisputed that he was reduced from about 90 cents an hour to72% cents an hour as a result of this transfer., .zoThe findings as to this interview rest upon the credible testimony of Giret, the essentialsof which were corroborated by Thomas.I 416DECISIONSOF NATIONALLABOR RELATIONS BOARDof them was in the assistant superintendent's handwriting.No one of thesedocuments was offered in evidence, and the undersigned can placeno relianceupon Grinold's testimony with respect to them.Grinold further testified that before January, 1941, Corriveau'swork was"possibly passable.In other words, so that he wouldn't question it too much."He stated that the employee "hadn't been rolling too long and you just have togive anybody a chafice."The following colloquy is revealing as toGrinold'sconfused state of mind and the unreliability of his testimony:Q.How long had Corriveau beenrolling?A. I don't know, but I know he had been one of ourold rollers.Q. There had not been any complaint about his work?A. Not serious.He was a fairlynew man.[Italics supplied]Grinold admitted that Corriveau participated in the generalwage increaseof 10 cents an hour shortly before he was discharged.He also admitted thathe had no record of any complaints about Corriveau's work before January,1941.The works manager testified that about '2 weeks before May 2 he warnedCorriveau that unless his work improved he would be dismissed.There is no evidence that foreman Gianotti, Corriveau's immediate supervisorfor the greater part of each shift ever made any complaint to Thomas about theemployee.The foreman testified that the only complaint he ever made aboutCorriveau was to the employee himself, on an occasion when some one of-fouremployees threw a glove.Gianotti admitted that he did not know which of thefourthrew it, and that he so told Corriveau at the time.Foreman Foucault was in charge of Corriveau for 2 hours each clay.He ad-mitted that he never made any recommendation that Corriveau be fired for "poorwork," and that he was never consulted about the discharge. In, the face of thisadmission,however, Foucault declared that from the time of Corriveau's hiringuntil the dispute at the Foucault home, above described, be had spent the periodfrom 3 o'clock to 5 o'clock in the afternoon with the employee "personally to helphim out,"-"and to keep him happy."He further testified that throughout hisemployment Corriveau was the poorest workman in the unit, and that "I workedwith him until I damn near went nuts myself on account ofhelpingthe man,because he being my brother-in-law, to bringhim alongso he will do good work."The undersigned finds Foucault's testimony to be wholly untrustworthy. It wascompletely without support by foreman Gianotti, who supervised Corriveau'swork after 5 o'clock each afternoon and for a much longerperiod than didFoucault.Assistant Superintendent Habershon testified that Corriveau had been doing"poor work" for 2 years before his discharge, but that lie "covered himup" untilcaught at it, and made no reports to Grinold about the employee until April 21,1941, a few days before the discharge.He testified that he prepared reports-one of which he admitted was based upon an error-on the employee becauseasked to do so by Grinold, and that Corriveau was the only employee he wasinstructed to check upon.He admitted that no one of the foremen over Corriveauever complained about his work.It is plain,from the foregoingresume oftestimony given by the respondent'smanagementofficials, that there was little agreement among them as to Corri-veau's work or ability, and much confusion and contradiction.The evidence isclearon one point, however, that neither of the two foremennor the assistantsuperintendentmade any complaint about Corriveau's work untilGrinold himselfinstructed Habershon to check on it.- THE WALLINGFORD STEELCOMPANY417The undersigned finds that the evidence does not support Grinold's contentionthat Corriveau was discharged for inefficiency or poor work.(2)As to GiretGrinold testified that Giret was.discharged "for a combinationof reason," andenumeratedthem as (1) "poor efficiency"; (2) "lack of cooperation"; and (3)"entirely poor attitude throughout the plant."Superintendent Thomas,'however,testified that the employee was laid off because of lack of work, although he statedthat he was told by Grinold to discharge him "on account of inefficiency." 31Grinoldtestifiedthat he had had complaints from Thomas for months beforethe discharge occurred.He was not questioned, however, as to the nature ofsuch complaints, nor did Thomas testify as to any instance when he complainedto Grinold about the employee's work.Foreman Gianotti,Giret's immediate supervisor, admitted that he had nevercomplainedabout Giret.As in the case of Corriveau, Grinold referred in his testimony to certainunauthenticated data relating to Giret's comparative efficiency purportedly drawnup by the "accounting department" from records not introduced into evidence.Grinold testified that such data showed Giret's efficiency was relatively lowerthanthat of four other operators of similar machines.Other evidence estab-lishes,however, that Giret worked alone on the third shift while, of the otherfour, two worked on each of the other shifts. It also establishes that Giretworked without a helper and during his shift performed numerous other tasksthanoperating his machine.When this fact was called to Grinold's attentionduring the hearing,the works manager admitted that this would explain the"difference" in the production records.As to "lack of cooperation," Grinold testified that the employee would notcooperate with the supervisors, and that he accepted the reports which cameto him fromsuch supervisors.It has been found above that Gianotti, Giret'simmediatesupervisor, never complained about the employee.The only instanceGrinold cited to support this broad contention in this respect was that relat-ing to Giret's objection, on one occasion, to being given a helper on his shift.Grinold thereafter admitted, however, that Giret did not refuse to have a helperassignedto him, but "did not seem to be inclined to warn the man there."As to Giret's "entirely poor attitude," Grinold explained that he meant a"belligerentattitude, argumentative attitude."His testimony that the foreman _reported this to him is implicity contradicted by Gianotti, as noted above.Fur-thermore,the only specific occasion when Giret's "attitude" was observed by theworks manager himself, accordingto his own testimony, was when the employeeexpressedunwillingnessto have a helper assigned to him. As to this incidentGrinold stated : ". . .while lie seemed to agree at the time, he did notseemto have the same attitude he had in previous years, and I have knownGiret a good many years." Thereafter, however, Grinold stated that Giretwas a "new man," andthat he seldom saw him.When askedto fix the time when the change in Giret's attitude first came toSiThe undersignedcan place no reliance upon Thomas' testimony. It is replete withsuch inconsistencies and circumlocutions as is containedin the following excerpt:Q.Did he cooperate?A.He would not cooperate.Q.Was he dischargedfor that?A. No.Q.Why was he discharged?A. For the inefficiency of his work.Q.What do youmean by'inefficiencyof his work?"A.He would notcooperate with the company. 418DECISIONS OF NATIONAL LABOR REUATIONS BOARDhis attention he testified that it was a matter of 6 monthsbefore hisdischarge.This was at about the time when Unionorganization was active.In view of the conflicting evidence cited above, and the failure of Grinold tosubstantiate his broad claims with specific and credibleinstancesof Giret'sinefficiency, lack of cooperation, or poor attitude, the undersigned finds no meritin his contention that the employee was discharged forsuch reasons.(c)Conclusions as to the discharges of Corriveau and Giret.Cleborne and Grinold testified that soon after Union organization began, theformer issued instructions that no employee should be discharged until furthernotice.There were nodischargesfrom July 1940, until the dismissals of Corri-veau and Giret on May 2, 1941, and only these two employeeswere dischargedthen.Grinold further testified :after the campaign was all over and the National Labor Relations Board heldan election and the bargaining agencies were so designated, we felt free to goalong and operate our plant in the way we should so that we should not beconsidered to be discriminating against any of the men, as to whether he wasJoined up to or lined up with any union, whether the C. I. O. or theIndependent.Cleborne lifted his ban on discharges, whereupon Grinold issued instructions tocheck on Corriveau and told Thomas to get rid of Giret.It has been found above that the respondent knew that both of these employeeswere among the few original organizers of the Union,and were active on behalfof their fellow-members.Corriveau had repeatedlybeenthreatened with dis-charge because of the Union activity.The testimony of Paul FoucaultIs undis-puted that about 3 weeks after Corriveau's discharge,Thomas asked him,"Is yourbrother still walking the street . . . I thought he wouldn't have much troublegetting a Job because he is a good worker.Too God damn bad he got messed upwith the C. I. O. bunch."Credible and undisputed testimony leads to the conclusion that both Corriveauand Giret incurred management's displeasure during the organizationand elec-tion-campaign periods, as a direct result of their Union leadership and activity.Actual discharge, however, was delayed by Cleborne's instructions.Immediatelyafter the election Corriveau was criticized because of his work, and Giret wastransferred and demoted to the scrap machine. It is reasonable to infer, andthe undersigned finds, that this discriminatory campaign was designed to pro-duce pretexts whereby the respondent might rid itself of the two employeeswithout appearing to violate the Act. It is clear and theundersigned finds thatGiret was, In fact, discharged on May 2, and not laidoff as informedby Thomas.It is further found, in view of the undisputed evidence that although Giret hadbeen previously transferred to other jobs during slack periods he had never beforehad his pay reduced, that his transfer to the scrap machine abouta month beforehis actual discharge was discriminatory and designed to discourage membershipin the Union.In summary, the undersigned concludes and finds that the respondent dis-charged Corriveau and Giret on May 2, 1941 because of their Union member-ship and activity, thereby discouraging membership in the Union, and interferingwith, coercing and restraining its employees in rights guaranteed to them bySection 7 of the Act.5.Filing ofcharges by the Unionon May 27On May 27, 1941, the Unionfiled chargeswiththe Regional Director,SecondRegion(New York, N.Y.) alleging that the respondent had dischargedCorriveau THE WALLINGFORD STEEL COMPANY419and had threatened to discharge Giret because of their Union membership.Thereafter a representative of that Regional Office conferred with the respon-dent's 'officials, and on September 2, 1941'the Regional Director' informed theplaint would be issued 32Following this action by the Regional Director, the Union employed the serv-ices of an attorney to make further investigation on its behalf.As a' resultof this investigation new evidence was discovered,-in particular that' of PaulFoucault which has been quoted, in part, above, and the- two discharges werealleged as discriminatory in a new charge dated March 23, 1942, froi ' whichthese proceedings arose.As found heretofore, amended charges were flied bythe Union on June 29, 1943, and on the same clay the complaint 'was' issued inthese proceedings by the Regional Director of the First Region'''' .^B: The strike of September 18, 1941. and the respondent's refusal to reinstate the-strikers.I 'I'1.Other events leading up to the strikeTwo days after losing the election of March 7, described above, the Unionheld a meeting of its members It was decided by majority vote that it wouldbe wise to dissolve the local and have its members seek membership in theIndependent in order to be represented by the organization which had won theright to be the collective bargaining agent.A letter was sent to the Independentinforming it of the Union's action but no reply was received.About a monthlater,Trainor advised Union members to apply individually for membership inthe, Independent.Such applications were made, but were rejected by the Inde-pendent..,, 11Unable to obtain representation through the Independent, Union membersbegan to bring grievances and complaints of discrimination to Trainor.Amongthe complaints were the discharges of Corriveau and Giret.Since the,colpplaintdoes not allege that the strike of September 1941 was caused by the respondent'sunfair labor practices, the undersigned does not consider it necessary to consider,in detail, the merits of the various complaints which immediately preceded thestrike.It is plain, however, that a number of Union employees were dissatisfiedbecause they were unable to obtain representation through the Independent andbecause of many grievances, whatever their merits.On at least one occasion,before September 18, Trainor dissuaded these dissatisfied members from -goingon strike.,,On September 12 the following circular, prepared by, the Unions ExecutiveBoard, was distributed among the respondent's employees: ,,,A CHALLENGESINCE THE ELECTION LAST MARCH THE EMPLOYEES OF THIS MILL'HACE HAD TO TAKEA LOT OF THINGS THEY DIDN'T LIKEThe,"Independent Union" betrayed the employees by signing a rotten agree-ment that gave absolutely no protection to the worker. Since that timeinequalwage rates have been adjusted-downwards;, Favoritism has ,be-come the practice ; Grievances have become a joke ; Seniority and honestrepresentation something to dream about, but not, to,have.That in substanceis the net result of all the promises of last March.,.11.11.1,22 This case was entitled II-C-3694.13By order of the Board dated April5, 1943, the county of New Haven,Connecticut, wastransferred from the Second to the First Region 420DECISIONS OF NATIONALLABOR RELATIONS BOARDLast week Ed Romanski got fed up with carrying his lazy helper on his back.He complained to his foreman and was finally called into Grinold's office.One would expect that when an Operator, with a long service record withthe Company, makes a complaint about his helper, with a few months serv-ice, that the Company would pay attention to his complaint.NOT IN THEWALLINGFORD STEEL WITH IT's "INDEPENDENT UNION" ! In this shop it seemsthat all questions that come to Grinold are settled not on the basis of rightand wrong, but rather on the basis that an SWOC man is always wrong.In this instance the young punk of a helper based his defense on a chargethat Eddie was a "CIO man" and "I (the prink) am a Company man " Thatwas enough for Grinold.In spite of the fact that a foreman had, the night before Eddie made hiscomplaint, warned the helper that he was due to be canned if he didn't shakea leg and do. some work, Grinold finished up the conference by warning Eddiethat if any more trouble occurred between he and his helpless helper that he(Eddie) could look for another job.That's Grinold-Justice!WE DON'TLIKE IT * * * WE'VEHAD ENOUGHWe issue this statement to Grinold and anyone else that might need theadvice :We are willing to wait until next March for another election to gain ourbargaining rights and abolish the poor conditions in the mill.However, wecan stand only so much. You have been kicking our members around longenough and we have had to take it and like it. Conditions have changedin the past couple of months and we no longer have to take it.Another moveagainst our members, another violation of our seniority rights, another unfairdischarge and * * * THIS MILL SHUTS DOWN. TAKE IT OR LEAVE IT,GRINOLD. IT's YOUR MOVE. YOU CAN DECIDE WHETHER THERE WILL BE ANELECTION NEXT MARCH-OR A PICKET LINE BEFORE THEN.ExECUTIvE BOARD,Local 2212, S.W. 0. C.2.The strikeOn the evening of September 17, while Trainor was away on vacation, a num-ber of Union members congregated at-a street corner near the plant and decidedto strike the next day.During the afternoon of September 18, 9 Union membersleft their jobs and walked out, and 53 other members failed to report for workon their shifts.On September 19 Romanski and other Union members telephonedto Cleborne, who refused to confer with the strikers on the ground that he hadonly one grievance committee in the plant.Trainor returned from vacation on September 20, and upon learning of thestrike proceeded to Wallingford.He assisted in the forming of a strike com-mittee, and the plant was picketed.On September 22 Trainor sought the inter-cession of a representative of the State Labor Board, informing him that hewas anxious to settle the strike on the basis of having the strikers return to workand discuss with management the grievances after their return.Managementrefused to meet with the representatives of the Union or to settle any grievanceof a Union member with a Union representative. Trainor was thereafter in-formed by representatives of the U. S. Department of Labor and of the Office ofProduction Management, both of whom came to Wallingford because of the THE WALLINGFORD STEEL COMPANY421strike, that the respondent continued to refuse to meet with Union representa-tives in regard to grievances or reinstatement of the strikers.The Union thereupon communicated with officials of two C. I. 0. locals atthe Pennsylvania plant of the Allegheny-Ludlum Steel Company, which owns acontrolling interest in the respondent corporation.The Pennsylvania locals con-ferred with an official of that company, and sent an investigating committee toWallingford September 26.Cleborne and the Allegheny-Ludlum official conferredby telephone; Cleborne agreed to a strike settlement which provided, in part, thatall strikers should be reinstated without loss of seniority or other rights andprivileges, and Trainor was so informed by telephone through an official of thePennsylvania locals.Trainor thereupon called a meeting of the strike committee which voted toaccept the settlement.On October 1 a majority of the strikers likewise voted,and on the same day Trainor instructed a number of the employees to go to theplant office and formally request reinstatement.These employees returnedshortly to Trainor and other strikers and reported that Cleborne and Grinoldhad denied having agreed to any settlement of the strike. The same employeeswere also told by management that if they wanted to work theymust signapplications as new employees.Thereafter a number of other strikers also reported for work but were alsotold they must apply as new employees. Thus John Citak, despite his 10 yearsemployment by the respondent, was told by Grinold that he must apply as anew employee. be examined by a doctor, and take 10 cents an hour less pay.John Basarab likewise applied and was similarly told to file an application.He filed as instructed, but was never called.A number of the strikers testifiedthat they did not apply personally for reinstatement because they were informedby fellow-strikers who did apply that they must return, if at all,as new em-ployees, with loss of pay and seniority.At the hearing Grinold admitted that all strikers were considered by therespondent as new employees and that they were required to fill out applica-tions as such, losing their seniority.He also admitted that although he sawmany of the employees on the picket line he nevertheless considered that theyhad quit their jobs.Clehorne admitted, at the hearing, that lie informed the official of the parentcompany in Pennsylvania, on the Tuesday following the beginning of the strike,that he would reinstate the strikers, although he admitted some uncertaintyas to the actual date.The evidence is undisputed that the investigating com-mittee of the Pennsylvania locals did not come to Wallingford until September26, and that it did not return until September 29.The undersignedis con-vinced from the sequence of events, and finds, that Cleborne's agreement withthe official at Allegheny-Ludlum was made on Tuesday, September 30. It haspreviously been found that on the following day, October 1, the Union votedto return to work.The undersigned concludes and finds that the strike wasended on that day, and that also on October 1 strikers who applied for rein-statement were, in effect, refused such reinstatement "Since Grinold admitted31At the hearing Trainor contended that September 22, 1941, Is the date when the strikeended and the "lock out" began, since upon that date an offer was made by him for returnof the strikers through a representative of the State Department of Labor.The evidenceIsnot clear,however, that the offer to return on that date was unconditional.On thecontrary,Trainor testified that he promised the Labor Department representative that hewould urge the strikers to return if management would agree that the grievances bringingabout the strike would be settled or at least discussed with the strikers upon their returnto work.October 1 was the date upon which the first unconditional offer to return towork was made. 422DECISIONS OF NATIONALLABOR RELATIONS BOARDthat conditions imposed upon those who did apply wouldhave similarly beenimposed upon all, it is found that on October 1, 1941, the respondentrefusedreinstatement to all employees who went on strike September 18, 1941.3.Contentions of the respondent as to its reasons for refusing to reinstatethe strikers.At the hearing the respondent's officials contended that they were dissuadedfrom rehiring the strikers because a committee of the Independent informedthem that their members would not work with them if reinstated.The respond-ent introduced much evidence on this point, as well as testimony to support itscontention that the Independent refused to permit rehiring of the strikers becauseof violence during the strike.The undersigned does not consider it necessaryherein to review such evidence in detail. In the first place, the respondent, asmade clear by Grinold's testimony, established on October 1 the policy from whichit did not thereafter depart, (that the strikers were no longer employees, buttreated as new applicants) while documentary evidence and Grinold's testimonyshow that no Independent objection to reinstatement was made until October 8.The respondent makes no claim that the imposition of its discriminatory condi-tion of employment upon the strikers was the result of any pressure brought bythe Independent.Furthermore, consideration of the evidence as to the allegedviolence is made immaterial since the respondent makes no claim that it refusedreinstatement to any striker because of such violence.S6And finally, the evi-dence received establishes that no striker was arrested for violence and all of thewitnesses testifying on the point admitted that they could not identify who hadengaged in the alleged acts of violence, if any.Nor is it necessary here to consider the merits of the evidence adduced by therespondent to support its claim that after October 8 the Independent would notconsent to rehiring the strikers, since Grinold admitted that any striker wouldhave had to return as a new worker.4.Conclusions as to the respondent's refusal to reinstate the strikersThe parties stipulated at the hearing that all employees named in the complaint,and set forth in footnote 1 above, were on the respondent's pay roll of September18, and that. all of them ceased work on that date. It was further stipulated thatwith four exceptions (J. Bakanas, J. Bakanas, Jr., S. Popovich and J. Simon)none of the strikers so named has since been employed by the respondent.Asto the employees who were rehired, named immediately above, it was also stipu-lated that they were hired as new employees,-Bakanas, Bakanas, Jr., andPopovich on October 9, and J. Simon on October 22, 1941.x° The distinction isclear between reinstatement, with all previous rights and privileges, and hiringThe followipg colloquy supports the above finding :Q. Let us see what your real reason was for not taking these men back. First, was itbecause any of them committed violence?A. (Cleborne) The real reason we didn't take these men back was that the men inthe plant refused to work with them, and threatened to walk out of the plant if wetook them back.Q. Is that the only reason?A. That is the only reason, and why the men felt that way is because of whathappened during the strike.38 It was also stipulated that the respondent offered employment to C. Gayer on or aboutOctober 8, but that he did not accept the offer. Since the respondent also admitted, how-ever, that the offer was not reinstatement but employment as a new worker, the undersignedfinds that Gayer, like all other strikers, was not offered unconditional reinstatement butwas, in effect, refused reinstatement. THE WALLINGFORD STEEL COMPANY423as a"new employee. The four employees named above, the undersigned finds,were'no less discriminated against than all other strikers.'The undersigned' concludes and finds that the 61 employees named in footnote1 above ceased' work on September 18,1941, because of and in connection with acurrent, labor dispute within the meaning of Section 2 (9) of the Act, and thattherefore they -continued to be employees within the meaning of Section 2 (3)of the Act' It' is also found that on October 1 the respondent refused reinstate-ment to these 61 employees because they had engaged in'concerted action bygoing 'on strike. , The- respondent, by refusing to reinstate these 61 employeesbecause of their Union and concerted activities, discriminated as to their hireand tenure of employment, and terms and 'conditions of their employment, therebydiscouraging membership in the Union, and thereby interfering with, restrainingand coercing tis employees in the exercise of rights guaranteed to them by'Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the-operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States have led and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned, will, recommend that it cease and desist therefrom and takecertainafl'irmative action designed to effectuate the policies of the Act.The undersigned has found that the respondent discriminatorily dischargedJoseph Corriveau, demoted and thereafter discharged Stephen Giret, and refusedto reinstate the 61 striking employees whose names are listed in footnote 1 above.Therefore it will be recommended that the respondent offer to these employeesimmediate" and full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights and privileges, re-instatement as to ,the 61 employees above described, to be effected in the followingmanner : All new employees hired by the respondent after October 1, 1941, shall,if necessary to provide employment for those to be offered reinstatement, be dis-missed.If, thereafter, despite such reduction in force, there is not sufficientemployment available for all the employees to be offered reinstatement, all avail-able positions shall be distributed among such employees according to theirrelative seniority as of September 18, 1941, without discrimination against anyemployee because of his union affiliation or activities or because of his participa-tion in the. strike.Those employees, if any, remaining after such distribution,forwhom no employment is immediately available, shall be placed upon apreferential list and offered employment in their former or substantially equiv-alent positions as such employment becomes available and before other personsare,hired for such work, in the order of their relative seniority as of September18, 1941! -'87The, record' shows that J Bakanas, Jr: and 'S Popovich; after being rehired as newemployees; were inducted into the Armed Forces of the United States It will therefore berecommended that offer of reinstatement, as above set forth;, shall be made to Bak'anas,Popovich or any'other employee named in footnote 1,' above, who presently is serving in, thearmed forces, upon application by them within forty (40) days after their discharge fromthe Armed Forces of the United States. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo remedy the effects of the respondent's discharge of Corriveau,its demotionand discharge of Stephen Giret, and its refusal to reinstate the employees whosenames appear in footnote 1 above, the undersigned will recommend that the re-spondent make whole the 63 employees above described for any loss of pay theymay have suffered because of the respondent's discrimination against them, bypayment to each of them of a sum of money equal to the amount which he wouldnormally have earned'as wages during the period from the date of the.respond-ent's discrimination against him to the date of the respondent's offer of reinstate-ment, or of his placement on a preferential list, as the case may be, less his netearnings 33 during such period,39except that (1) in the cases of Corriveau andGiret it is recommended that they not be reimbursed for any loss of earningsduring the period between September 2,,1641, the date of the Regional Director'snotification to the respondent that no complaint would be issued as to them, andJune 29,1943, the date of the issuance of the complaint in these proceedings, and(2) that in the cases of employees named in footnote 1 above who have been in-ducted into the armed forces of the United States since October 1,1941,each ofthem shall be made whole for loss of earnings in the manner above describedduring the periods;(a) between October 1,1941, and the date of his inductioninto the armed forces, and(h) between a date five (5)days after his timelyapplication for reinstatement,and the date'of offer of reinstatement by therespondent,or placementupona preferential list.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Steelworkers of America (C. I. 0 ) ; and Wallingford IndependentSteelWorkers Association, unaffiliated, ' are labor organizations,within the'meaning of Section 2 (5) of the Act.-2.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the respondent has engaged in andis engaging in unfair labor practices, within the meaning of Section 8 (1) ofthe Act.3.By discriminating in regard to the hire and tenure of employment or theterms and conditions of employment of Joseph Corriveau, Stephen Giret, andthe 61 employees whose names are listed in footnote 1 above, and thereby dis-couraging membership in the United Steelworkers of America (C. I. 0.), therespondent has engaged in and is engaging in-unfair labor practices, within themeaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices 'are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.38By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatter ofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local 2590,8 N. L. R B 440 Monies received for workperformed upon Federal, State, county, municipal, or other work-relief projects shall be con-sidered as earnings. SeeRepublic Steel Corporation v. N. L. If. B311 U. S. 7.89Tbe record shows that at some undeteimined date after being rehired as a new em-ployee J. Simon quit the respondent's employSince it has been found that such condi-tional hiring did not constitute unconditional reinstatement, the undersigned Is,, of theopinion and finds that the above-described remedy should likewise apply to Simon, whosename is included in the list in footnote 1 above . THE WALLINGFORD STEEL .COMPANY425RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, The Wallingford Steel Company, Walling-ford, Connecticut, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America (C. I. 0.),or in any other labor organization of its employees, by discriminating in regardto the hire or tenure of employment, or the terms or conditions of employment, ofany of its employees ;(b) In any other manner interfering with, restraining or coercing its employeesin the exercise of the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Offer Joseph Corriveau, Stephen Giret and the 61 employees whose namesare listed in footnote 1 above, immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their seniority andother rights and privileges, in the manner set forth above in the section entitled"The remedy," and place those employees for whom employment is not immediatelyavailable upon a preferential list and thereafter offer them employment as itbecomes available, in the manner set forth in said section ;(b)Make whole Joseph Corriveau, Stephen Giret and the 61 employees whosenames are listed in footnote 1 above, for any loss of pay they have sufferedbecause of the respondent's discrimination against them, by payment to each ofthem of a sum of money equal to the amount which he would normally haveearned as wages during the period from the date of the respondent's discriminationagainst him to the date of the respondent's offer of reinstatement, or of hisplacement on a preferential list, as the case may be and in the manner set forthabove in the section entitled "The remedy" less his net earnings' during suchperiod ;(c)Post immediately in conspicuous places throughout the respondent's Wall-ingford plant and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating: (1) that the respond-ent will not engage in the conduct from which it is recommended to cease anddesist in paragraph 1 (a) and (b) of these recommendations; (2) that it will takethe affirmative action set forth in paragraph 2 (a) and (b) of these recommenda-tions; and (3) that the respondent's employees are free to become or remainmembers of United Steelworkers of America (C. I O ), and that the respondentwill not discriminate against any employee because of membership or activity Insaid organization ;(e)Notify the Regional Director for the First Region in writing, within ten(10) days from the receipt of this Intermediate Report what steps the respondenthas taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.40 Seefootnote 38, supra. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDAs provided in Section 33 of Article II of the:Rules and Regulations of theNational Labor Relations Board, Series 2-as amended,effectiveOctober 28,1942-any party may within fifteen(15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II ofsaid Rules and Regulations,filewith the Board,Rochambeau Building, Wash-ington, D. C., an original and four copies of a statement in Writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding(including rulings upon all the motions or objections)as he reliesupon, together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33,should any party desire permission to argueorally before the Board,request therefor must be made in writing to the Boardwithin ten (10)days from the date of the order transferring the case to the Board.W. P. WESH,Trial Examiner.Dated August 17, 1943.